                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                         CIVIL ACTION NO. 1:18-CV-00145-FDW
                                                    )
 MELISSA SUE GOSNELL,                               )
                                                    )
                 Plaintiff,                         )
                                                    )
    v.                                              )          ORDER
                                                    )
 ANDREW SAUL, Commissioner of Social                )
 Security,                                          )
                                                    )
                 Defendant.                         )
                                                    )

         Upon stipulation of the parties, (Doc. No. 19), it is hereby ordered that Defendant will pay

Plaintiff $6,200.00 in attorney’s fees in full satisfaction of all claims arising under the Equal

Access to Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the Treasury

Offset Program, payment will be made by check payable to Plaintiff’s counsel, George C.

Piemonte, and mailed to his office at 4601 Charlotte Park Drive, Suite 390, P.O. Box 669468,

Charlotte, North Carolina 28266, in accordance with Plaintiff’s assignment to her attorney of her

right to payment of attorney’s fees under the Equal Access to Justice Act. Plaintiff’s Motion for

Attorney’s Fees, (Doc. No. 16), is hereby DENIED AS MOOT.

         IT IS SO ORDERED.


                                         Signed: August 29, 2019
